Case 9:18-cv-80176-BB Document 512-10 Entered on FLSD Docket 05/21/2020 Page 1 of 7




                   EXHIBIT 10
Case 9:18-cv-80176-BB Document 512-10 Entered on FLSD Docket 05/21/2020 Page 2 of 7


                                                                         Page 389
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 9:18-cv-80176-BB/BR

              IRA KLEIMAN, as the Personal
              Representative of the Estate
              of DAVID KLEIMAN, and W&K
              Info Defense Research, LLC,

                                Plaintiffs,
              v.
              CRAIG WRIGHT,
                            Defendant.
              ______________________________/

                                           Paul G. Rogers Federal
                                           Building and U.S. Courthouse
                                           701 Clematis Street
                                           West Palm Beach, Florida 33401
                                           Friday, June 28, 2019
                                           9:17 a.m. - 11:28 a.m.

                                  C O N F I D E N T I A L

                           CONTINUED VIDEOTAPED DEPOSITION OF
                                 DR. CRAIG STEVEN WRIGHT

                         Taken before Darline M. West,

              Registered Professional Reporter, Notary Public

              in and for the State of Florida At Large,

              pursuant to Notice of Taking Deposition filed

              by the Plaintiffs in the above cause.

                                 Magna Legal Services
                                   www.MagnaLS.com
                                     866.624.6221
Case 9:18-cv-80176-BB Document 512-10 Entered on FLSD Docket 05/21/2020 Page 3 of 7


                                                                         Page 460
         1    as a Bitcoin and that I could then send to one public
         2    address to another, I'm gonna call that the unit of
         3    exchange.
         4                 Is that okay?
         5          A.     No.
         6          Q.     What would you like me to refer to that as?
         7          A.     That's a totally wrong misrepresentation of
         8    how Bitcoin works.
         9          Q.     Just give me the name you want me to refer
        10    to it as, Dr. Wright.
        11                 MS. MCGOVERN:      Please let Dr. Wright
        12          explain his answer, Mr. Freedman.
        13                 THE WITNESS:     When I created Bitcoin,
        14          it was created as a digital cash system.
        15          Each individual note was effectively a
        16          cash-based coin with a unique serial number.
        17          Each individual serial number was designed
        18          to be used once, only once, and never
        19          re-used.     There are two to the 256 bits
        20          minus one of information for keys.
        21                 The amount there is approximately such
        22          that if you were to create the key 1 billion
        23          times a second, there would be enough for
        24          every atom in the known universe to have one
        25          for a hundred trillion years, which exceeds
Case 9:18-cv-80176-BB Document 512-10 Entered on FLSD Docket 05/21/2020 Page 4 of 7


                                                                         Page 461
         1          the length of the universe; thus, it's a
         2          system not of bank accounts, but of
         3          individual keys.
         4                 That was later subverted in 2011 and
         5          after I left.       And the introduction of
         6          things like Pay-to-Script hash and other
         7          things that I didn't want in Bitcoin have
         8          changed the nature of what happens.
         9                 There are no actual addresses the way
        10          that you are saying that addresses now exist
        11          when I created Bitcoin.         It is a public
        12          ledger that records and maps double
        13          spending.     So there is a ledger entry to map
        14          the key and script associated with the
        15          mining of Bitcoin.
        16    BY MR. FREEDMAN:
        17          Q.     Dr. Wright, in 2011 did you transfer all of
        18    your Bitcoin into a blind trust?
        19          A.     I transferred my intellectual property,
        20    which includes Bitcoin.         Bitcoin being the nature of
        21    the network, the nature of the software, the nature
        22    of the nodes.
        23          Q.     All of it?
        24          A.     I transferred all of the original mined
        25    Bitcoin, if that's what you're asking, all of the
Case 9:18-cv-80176-BB Document 512-10 Entered on FLSD Docket 05/21/2020 Page 5 of 7


                                                                         Page 462
         1    ledger entries.      Because what I transferred was
         2    software that wasn't public.          That, basically, is a
         3    system that was designed so that you could have a
         4    split-key technology, some of which are now patented,
         5    allowing you to have a head office, who could spend,
         6    and individual branches that would be able to receive
         7    money, and it would calculate the entries in the
         8    ledger and the coin.
         9                 So when you were actually doing the mining
        10    or validation of process, each node would calculate
        11    an address based on a distributed SEED algorithm.
        12    That distributed SEED algorithm was known and
        13    distributed so that each node to calculate what it
        14    was mining to without any knowledge of the secret
        15    keys associated with that.
        16          Q.     Dr. Wright, when you referred to "I mined
        17    Bitcoin" --
        18          A.     Yes.
        19          Q.     -- the way I view that word is, I -- and
        20    this is going to be very dumb down for you.              But I
        21    guess the correct number -- the Bitcoin protocol
        22    tells me I've got the right number.            I then update
        23    the public ledger, and then the protocol awards me
        24    with new Bitcoin.
        25                 Are you -- are you familiar with what I'm
Case 9:18-cv-80176-BB Document 512-10 Entered on FLSD Docket 05/21/2020 Page 6 of 7


                                                                         Page 463
         1    saying even though it's not 100 percent technically
         2    accurate?     Do -- do you understand my --
         3          A.     I would say it's about .01 percent
         4    technically accurate.
         5          Q.     But you understand it?
         6          A.     I would understand that you're incorrectly
         7    saying how Bitcoin works --
         8          Q.     Okay.   So --
         9          A.     -- and it has no relevance to what I was
        10    doing.
        11          Q.     So that mining reward --
        12          A.     I would say 21,000,000 minus .0000004
        13    Bitcoin or Satoshi exists already and are
        14    distributed.
        15          Q.     Dr. -- Dr. Wright, in these trust documents
        16    you identify a sum of 1,100,111 Bitcoin and eight
        17    and, I think, 24,000 Bitcoin.
        18                 What were you referring to?
        19          A.     825,050.
        20          Q.     What were you referring to when you said
        21    "Bitcoin," when you said that?          What is that sum?
        22          A.     That sum is the initial Bitcoin that my
        23    machines mined between January 2009 and August 2010.
        24          Q.     And if you sent me one of those, what would
        25    you have sent me?       So, now, take off 1,100,111.          You
Case 9:18-cv-80176-BB Document 512-10 Entered on FLSD Docket 05/21/2020 Page 7 of 7


                                                                         Page 464
         1    send me one.        You have 1,100,110.
         2                 What do I now have?
         3            A.   One particular coin would then be moved as
         4    a new ledger entry.       That ledger entry would take a
         5    coin-based mined coin, which is validated on the
         6    ledger, and it would pay to a new address as changed
         7    to myself.     That new address would be one or more
         8    keys or other scripts that would pay me 49 Bitcoin,
         9    as you say, or Satoshi, and multiplied by the
        10    relevant number, because it's an integer, plus one of
        11    the unit that people call Bitcoin to yourself.
        12          Q.     So that unit that people call Bitcoin that
        13    you sent me one of, Satoshi multiplied by the
        14    relevant number, I'm gonna refer to it as coin.
        15    Okay?
        16          A.     Yes.
        17          Q.     All right.     So let's get back, Dr. Wright.
        18                 So, Dr. Wright, in 2011, did you transfer
        19    all of your coin, as I've just defined it, into a
        20    blind trust?
        21          A.     What I actually did was, I transferred the
        22    algorithms and software that I had used, the
        23    nonpublic version of Bitcoin that I was working on,
        24    into an encrypted file.         That encrypted file was
        25    then -- basically the key was split so that other
